Case 2:20-cv-00281-JRG Document 147 Filed 06/02/21 Page 1 of 2 PageID #: 6740




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


KAIFI LLC,

       Plaintiff,

       v.

T-MOBILE US, INC.; LAYER3 TV, INC.;
L3TV DALLAS CABLE SYSTEM, LLC;                       Case No. 2:20-CV-281 (JRG)
METROPCS TEXAS, LLC; T-MOBILE
LICENSE LLC; T-MOBILE USA, INC.; T-                  JURY TRIAL DEMANDED
MOBILE WEST LLC; T-MOBILE WEST
TOWER LLC; IBSV LLC; THEORY
MOBILE, INC.; T-MOBILE PCS HOLDINGS
LLC; T-MOBILE RESOURCES
CORPORATION; and T-MOBILE
SUBSIDIARY IV CORPORATION

       Defendants.


                                NOTICE OF APPEARANCE

       Notice is hereby given that attorney Andrew Y. Choung enters his appearance in this matter

as additional counsel for Plaintiff KAIFI LLC.

 DATED: June 2, 2021                             Respectfully Submitted,


                                                 By: /s/ Andrew Y. Choung

                                                 Andrew Y. Choung
                                                 Cal. Bar No. 203192 (admitted in E.D. Texas)
                                                 Nixon Peabody LLP
                                                 300 South Grand Avenue, Suite 4100
                                                 Los Angeles, CA 90071-3151
                                                 213-629-6166
                                                 213-629-6011 Facsimile
                                                 achoung@nixonpeabody.com

                                                 Charles Ainsworth
                                                 State Bar No. 00783521
                                                 Robert Christopher Bunt

                                                 1
Case 2:20-cv-00281-JRG Document 147 Filed 06/02/21 Page 2 of 2 PageID #: 6741



                                               State Bar No. 00787165
                                               PARKER, BUNT & AINSWORTH, P.C.
                                               100 E. Ferguson, Suite 418
                                               Tyler, TX 75702
                                               903/531-3535
                                               E-mail: charley@pbatyler.com
                                               E-mail: rcbunt@pbatyler.com

                                               Enoch H. Liang
                                               Cal. Bar No. 212324 (admitted in E.D. Texas)
                                               Michael J. Song
                                               Cal. Bar No. 243675 (admitted in E.D. Texas)
                                               LTL ATTORNEYS LLP
                                               300 S. Grand Ave., 14th Fl.
                                               Los Angeles, California 90071
                                               Telephone: (213) 612-8900
                                               Facsimile: (213) 612-3773
                                               Email: enoch.liang@ltlattorneys.com
                                               Email: michael.song@ltlattorneys.com

                                               Jason Sheasby
                                               Cal. Bar No. 205455 (admitted PHV)
                                               IRELL & MANELLA, LLP
                                               1800 Avenue of the Stars, Suite 900
                                               Los Angeles, CA 90067
                                               Telephone: (310) 277-1010
                                               Facsimile: (310) 203-7199
                                               Email: jsheasby@irell.com

                                               Attorneys for Plaintiff KAIFI LLC


                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record, who are deemed to have consented to electronic

service are being served this 2nd day of June, 2021, with a copy of this document via the Court’s

CM/ECF system.

                                            /s/ Andrew Y. Choung
                                            ANDREW Y. CHOUNG




                                                2
